MEMORANDUM **
Salvador Villanueva appeals from the 63-month sentence imposed, following remand, for conspiracy to traffic in counterfeit goods, importation contrary to law and attempt to traffic in counterfeit goods, in violation of 18 U.S.C. §§ 371, 545 and 2320. *88We have jurisdiction pursuant to 28 U.S.C.' § 1291, and we affirm.
As an initial matter, we clarify the scope of our review in this case. As the government correctly asserts, this court already has rejected Villanueva’s contention that the district court erred in denying a minor role adjustment, see United States v. Villanueva, 175 Fed.Appx. 147 (9th Cir.2006) (unpublished memorandum disposition), and the law of the case precludes further consideration of this issue, see United States v. Garcia-Beltran, 443 F.3d 1126, 1129-30 (9th Cir.2006). However, in the earlier appeal, we explicitly did not reach the question of whether Villanueva’s sentence was reasonable and thus this issue remains open for consideration. See id. at 1130.
Villanueva contends that his sentence is unreasonable because the district court applied the wrong legal standard, relied solely on the Guidelines and failed to adequately weigh and/or discuss the 18 U.S.C. § 3553(a) factors. Upon review of the record, we are satisfied that the district court followed the appropriate procedures: it properly calculated the Guidelines range, gave consideration to each of the relevant § 3553(a) factors, considered the parties’ arguments, and provided sufficient reasons for the sentence. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007). Accordingly, Villanueva’s sentence is reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.